Citation Nr: 1640524	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  10-41 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty for training (ACDUTRA) with the Army National Guard of Minnesota from March 1974 to July 1974, with subsequent unspecified National Guard service until August 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA). 

An informal conference with a Decision Review Officer was scheduled for February 2011, but the Veteran later withdrew her request for such a hearing.  See VA Form-8 Certification of Appeal; February 2011 Correspondence from Veteran's Representative; February 2011 Deferred Rating Decision.

In February 2014, the Board remanded the claim for further development and it has since returned for further appellate consideration.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has had a right knee disability at any time since the filing of the claim and during the appeal period.

CONCLUSION OF LAW

The criteria to establish service connection for a right knee disability are not met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Introductory Matters

In this decision, the Board will discuss the relevant law, which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104 (d) (West 2014); see also 38 C.F.R. § 19.7 (2015) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the appellant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).
In this case, a VCAA notice letter was sent to the Veteran in November 2010.  This letter apprised the Veteran of the type of evidence and information needed to substantiate her service connection claim, and of her and VA's respective responsibilities in obtaining this supporting evidence.  The claim was readjudicated by way of supplemental statements of the case in July 2011 and July 2014.  The AOJ also advised her as to how disability ratings and effective dates are assigned.

VA's duty to assist includes assisting her in obtaining her service treatment records (STRs) and pertinent post-service treatment records (VA) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015). 

All necessary development has been accomplished to the extent possible and, therefore, appellate review of this claim may proceed without unduly prejudicing the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Here, the Veteran's claims file contains enlistment and separation examination reports, periodic Reserve examination reports, military personnel records, post-service VA medical evidence, and statements of the Veteran and her representative in support of the claim.

In response to a March 2010 request for records, the RO received STRs from the Department of Military Affairs, Office of Adjutant General, in St. Paul, Minnesota.  "P.K." who works in the Service Verifications Office of the Minnesota National Guard indicated that "[f]orwarded are all existing STR's at state HQ's."  See April 2010 correspondence.  The records received included a January 1974 enlistment examination report, a June 1974 separation examination report, an August 1977 "periodic" report of medical examination, and military personnel records.  During the pendency of the claim however, the Veteran asserted that the STRs associated with the claims file were incomplete.  Multiple efforts were made by the RO to locate any additional STRs, but to no avail.  In June 2010 correspondence, the Veteran requested that another STR search be conducted and the additional search resulted in the RO's receipt of a duplicate June 1974 separation examination report and periodic reserve examination reports dated subsequent to the 1974 ACDUTRA period in question.  
Pursuant to the Board remand in 2014, another request for records was made in April 2014, and "P.K." again indicated that "[f]orwarded are all existing STR's at state HQ's."    

In response to yet another records request made by the RO in May 2014, "P.K." indicated that all existing STRs and military personnel records had already been forwarded by mail.  Given the numerous attempts to obtain any additional STRs, the Board finds that an additional request for any such records would be futile.  In cases where the STRs are unavailable, the Board has a heightened duty to assist the Veteran in the development of his claim.  Cuevas v. Principi, 3 Vet. App. 542 (1992).

VA complied with all assistance provisions of the VCAA, to include substantial compliance with the Board's February 2014 remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Pursuant to that remand, the AOJ not only attempted to secure any additional STRs, but also obtained a May 2014 VA medical opinion which the Board finds adequate to decide the claim.   

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  In fact, in response to the latest SSOC issued in July 2014, the Veteran requested that her case be immediately forwarded to the Board, and noted that, in the event that additional evidence is located, she waives the right to have that evidence initially reviewed by the RO.

She has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  VA's duties to notify and assist her with this claim have been satisfied.



III.  Pertinent Laws and Regulations Governing Service Connection Claims

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303 (d). 

To establish entitlement to direct service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the injury or disease in service and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Showing continuity of symptomatology since service under 38 C.F.R. § 3.303 (b) is an alternative means of linking a claimed disability to service, but is only available for the 'chronic diseases' specifically enumerated in 38 C.F.R. § 3.309 (a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

As noted, a claim for service connection, requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309   (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Allen v. Brown, 7 Vet. App. 439 (1995); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  The Board notes that a symptom such as pain, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted. See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

The term "veteran" is defined in 38 U.S.C.A. § 101 (2) (West 2014) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  Active military, naval, or air service includes any period of active duty for training (ACDUTRA), during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101 (21), (24) (West 2014); 38 C.F.R. § 3.6 (a), (d) (2015).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state. 38 U.S.C.A. §§ 101 (22), 316, 502, 503, 504, 505 (West 2014); 38 C.F.R. § 3.6 (c)(3) (2015). 

Certain evidentiary presumptions such as the presumption of soundness or the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A.  § 1112 (West 2014); 38 C.F.R. § 3.304 (b), 3.306, 3.307, 3.309 (2015).  However, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where she or he served only on ACDUTRA and had not established any service-connected disabilities from that period). 

A veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  However, in making its ultimate determination, the Board will give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287   (quoting 38 U.S.C. § 5107 (b)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

IV.  Analysis

The Veteran maintains that she currently has a right knee disability that is related to a fall she sustained during basic training in 1974 at Fort McClellan, Alabama.  She reports that after falling, she received treatment for right knee pain at the base hospital clinic.  She also stated that she used crutches for a period of time before returning to duty.  The Veteran indicates that she has experienced intermittent right knee pain ever since.  See November 2009 Statement In Support of Claim; November 2009 Veteran's Application for Compensation March 2011 VA outpatient notes.  The record does not show, and the Veteran does not assert, that she injured her right knee at any other time during her service in the National Guard.

Upon entry to the ACDUTRA period in question, the Veteran completed a January 1974 Report of Medical History and on such report she checked the box "No" in response to whether she had had a "trick" or locked knee.  The STRs of record show no right knee injuries, diagnoses, or disabilities.  During her June 1974 separation examination, clinical evaluation of the Veteran's lower extremities was normal, with no reference to any right knee injury or disability.  On a June 1974 Report of Medical History, the Veteran affirmatively checked the box "No" in response to whether she had had a "trick" or locked knee.  In addition, she provided a handwritten statement that to the best of her knowledge, she was in good health.  She was discharged from ACDUTRA in July 1974.  

During reserve medical examinations conducted in August 1977, January 1982, and April 1986, the Veteran's lower extremities were noted as clinically normal.  The April 1986 examination report referred a two-inch scar to the Veteran's right knee, but without additional comment.  On the April 1986 Report of Medical History, the Veteran affirmatively checked the box "No" in response to whether she had had a "trick" or locked knee.  

In November 2009, VA received the Veteran's application for compensation on which she claimed that she incurred a right knee injury while on ACDUTRA at Fort McClellan in 1974.  

VA outpatient notes dated in March 2011 show an impression of chronic right knee pain.  The staff physician who examined her believed that the Veteran's knee pain was due to a meniscus cartilage injury likely incurred during basic training.  The physician suggested magnetic resonance imaging (MRI) be considered if a more specific diagnosis was needed. 

In an effort to determine whether the Veteran in fact has a right knee disability that is related to service, a VA medical opinion was obtained.  In this regard, a May 2014 VA examiner reviewed the claims file, but was unable to render a right knee diagnosis and felt that no further diagnostic studies were indicated based on the Veteran's symptoms and x-ray evidence.  The May 2014 VA examiner concluded that the claimed disability is less likely incurred in or caused by the claimed injury.  

The Board has reviewed all evidence of record and finds that the criteria to establish service connection for a right knee disability are not met.  Notably, the initial question in any service connection claim is the presence of a current disability.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  

In this case, the weight of the probative evidence is against a finding that the Veteran has a current right knee disability.  The Veteran's report of experiencing pain in her right knee is considered competent evidence because pain is capable of lay observation.  However, as a layperson, she is not competent to diagnose a disability in her knee, as such determination is beyond the capability of lay diagnosis and she is not shown to possess the requisite medical knowledge.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (finding that certain disabilities are not conditions capable of lay diagnoses).

Moreover, the Board notes that the March 2011 staff physician did not diagnose the Veteran with a disability in the right knee; rather, he provided the impression of chronic right knee pain.  Significantly, pain alone, without any clinically observable pathology, does not meet the current disability threshold criteria for VA compensation purposes.  See Sanchez-Benetiz v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Indeed, the x-rays ordered by the March 2011 VA staff physician were negative for any pathology in the Veteran's right knee.

The Board acknowledges the March 2011 staff physician's statement that an MRI would provide a more precise diagnosis, if necessary.  The May 2014 VA medical examiner however disagreed with such statement, finding that the suggestion of an MRI was questionable because the staff physician did not have access to the Veteran's claims file or her STR's for review, thereby making his statement appear less-informed.  Additionally, the May 2014 VA examiner observed that the staff physician suggested the presence of a meniscal tear prior to obtaining the results of the x-rays he ordered, and those x-rays specifically noted the absence of effusion in the right knee.  The May 2014 examiner ultimately determined that the Veteran's history did not support a meniscal tear in the absence of complaints of right knee locking, giving out, or catching.  In further support, the May 2014 VA examiner referred to current medical treatise information on meniscal tears which indicates that large complex tears, left untreated, impair smooth motion of the knee (locking), cause joint effusions, and lead to premature osteoarthritis.  Even if there was MRI evidence of internal defragment of the Veteran's right knee, the VA examiner stated that a direct link to her claimed 1974 knee injury would not be possible because current medical treatise information indicates that "Meniscal injuries of the knee are common....chronic degenerative tears occur in older patients and can occur with minimal twisting or stress."  It is noted that at the time of the March 2011 evaluation, the Veteran was 67 years old.

The Board reiterates that the May 2014 VA examiner ultimately found no evidence of a right knee disability and determined that further diagnostic testing (beyond x-rays) was not indicated.  The remaining post-service medical evidence shows no evidence of a right knee disability.  The Board finds the May 2014 medical opinion highly probative on the question of a current disability, as the examiner who is also physician, had the benefit of reviewing the Veteran's entire claims file, which includes the Veteran's available STRs, post-service medical evidence, her medical history, as well as the March 2011 VA outpatient notes and associated x-rays.  For these reasons, the probative value of the May 2014 VA medical opinion clearly outweighs the probative value of the March 2011 VA outpatient opinion.

In summary, the Board concludes that the Veteran has not presented competent evidence showing that she has a diagnosed current right knee disability since the filing of the claim.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim).  Because the threshold element of a current disability is not met, it is unnecessary to address the remaining elements necessary to establish a service connection claim.  

Even with the heightened duty to assist and an increased obligation to consider the benefit-of-the-doubt doctrine, the preponderance of the evidence is against a finding of service connection for a right knee disability.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  Cuevas, supra.  Based on the foregoing, the claim must be denied. 


ORDER

Service connection for a right knee disability is denied.


____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


